Citation Nr: 1819311	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-03 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as due to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had qualifying service from November 1981 to April 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified at a November 2012 videoconference hearing before the undersigned Veterans Law Judge. 

In September 2013, May 2017, and October 2017 the Board remanded the issue herein for further development. 


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's bilateral hip disorder is secondary to his service-connected left foot disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disorder have been met.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a bilateral hip disability related to other service-connected joint disabilities that cause altered gait.  Significantly, during the November 2012 Board hearing the Veteran testified that he neither injured his hips in service nor began having hip pain until around October 2005.  

I. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Calusa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Analysis

A review of the record shows that the Veteran has been diagnosed with degenerative joint disease of the bilateral hips.  Significantly, an August 2014 VA examiner noted that the Veteran's "hip joint disorder diagnosed as degenerative joint space narrowing . . . is occurring in both hips at about the same degree."

A review of the record also shows that the Veteran experiences an altered gait due to his service-connected left foot disability.  Specifically, an October 2008 VA spine examiner noted that the Veteran walked with a limp and was able to heel walk, but unable to toe walk due to his service-connected left foot disability.  Similarly, an October 2010 VA spine examiner noted that the Veteran used a cane in his right hand, appeared to be protecting his left lower extremity, and had a slightly left antalgic gait, which increased slightly without the cane.  Also, an August 2014 VA spine examiner noted that the Veteran's service-connected left foot disability resulted in a left-sided pes cavus, which caused a mild pelvic tilt.  In fact, service connection was granted for several other joint disorders, including the right knee and lumbar spine, as a result of gait disturbance caused by the Veteran's service-connected left foot disorder.

The record also suggests that the Veteran's gait disturbance from his service-connected left foot disorder may have caused and/or aggravated his bilateral hip disability.  Specifically, an August 2009 treatment record from Boston VA Medical Center noted that the Veteran's left foot disability and gait disturbance "may be responsible for left knee hip and back pathologies."  However, that physician did not diagnose any hip disabilities and did not provide further rationale.  As such, the Veteran was afforded a VA hip examination in August 2014.  

The August 2014 VA hip examiner diagnosed mild degenerative arthritis of the left hip, but also noted that a pelvic x-ray showed milar joint space narrowing in the right hip.  The examiner stated that the right hip was asymptomatic, but, as above, also noted that the "hip joint disorder diagnosed as degenerative joint space narrowing . . . is occurring in both hips at about the same degree."  The examiner stated that this was "not to be confused with [the Veteran's] gluteal pain which is part of the sciatica from his back problem."  Significantly, the August 2014 VA examiner opined that the hip joint disorder, diagnosed as degenerative joint space narrowing, was not related to either the back condition or the left foot injury sustained while in service as it was occurring in both hips at about the same degree. The examiner also noted that the gluteal pain the Veteran was experiencing was part of the sciatica from his back problem.

In May 2017, the Board found that the VA opinion was inadequate as the VA examiner did not offer an opinion or rationale regarding whether the Veteran's service-connected left foot disability aggravated his either hip disability.  As such, the case was remanded for another medical opinion.  Pursuant to the May 2017 Board remand, an additional medical opinion was obtained in May 2017.

In a May 2017 opinion, the August 2014 VA examiner found that there was no right hip disability, and also found that the previously diagnosed left hip disability during the August 2014 VA examination was misdiagnosed.  The May 2017 examiner stated that the "dominant discomfort related to the left side was left gluteal pain and left posterior sciatica most likely arising from the lumbosacral spine but mistakenly attributed to his left hip."  However, this examiner also noted that x-rays demonstrate "mild degenerative joint space narrowing equal in both hips most likely age-related."  The VA examiner again opined that it was less likely than not that there was any significant right or left hip disability related to active duty military service or secondary to any service-connected disabilities or aggravated by these disabilities.   As rationale for this opinion, the examiner wrote that the major disability related to his altered gait was his service-connected impaired left foot function requiring a cane for ambulatory assistance.  The examiner also noted that recurrent left posterior thigh sciatica attributable to his service-connected degenerative lumbosacral condition could also further impair his altered gait.

In October 2017, the Board found that the VA opinions were inadequate because they were internally inconsistent and lacked analysis of all possible avenues of secondary service connection.  As such, the case was remanded for another medical opinion.  Pursuant to the October 2017 Board remand, an additional medical opinion was obtained in October 2017.

In an October 2017 opinion, the August 2014/October 2017 VA examiner again found that the Veteran had no significant unilateral or bilateral hip disabilities other than limited age-related findings.  The examiner also opined that it was less likely than not that these age-related findings were caused or aggravated by military service beyond their natural  progression or manifested within one following completion of service.  Unfortunately, the October 2017 medical opinion is also inadequate as it does not provide a rationale.  

Upon review of the evidence, the Board finds that service connection for a bilateral hip disorder is warranted.  As above, the record shows that the Veteran has degenerative joint space narrowing of both hips and also has an altered gait due to his service-connected left foot disability.  Furthermore, an August 2009 VA treatment record found that the Veteran's left foot disability and gait disturbance may be responsible for the Veteran's hip pathologies.  While the August 2014 VA examiner opined that the Veteran's bilateral hip disorders are age-related and un-related to his service-connected left foot disability, the examiner failed to provide a rationale for this opinion.  Furthermore, the VA examiner has been non-responsive to the Board remand requests.  At this point, the Board declines to remand for an additional opinion as such would resemble a fishing expedition for negative evidence, which, in view of the available medical evidence, is not necessary.  Indeed, obtaining such additional evidentiary development in this instance would only result in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-04, 69 Fed. Reg. 59,989  (2004).

Accordingly, the Board resolves all doubt in favor of the Veteran and finds that a bilateral hip disorder is secondary and/or aggravated by his service-connected left foot disorder.  Therefore, service connection for a bilateral hip disorder is warranted.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.


ORDER

Service connection for a bilateral hip disorder is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


